t c memo united_states tax_court william maher petitioner v commissioner of internal revenue respondent docket no filed date william maher pro_se diana p hinton for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in and additions to tax under sec_6651 a and a of dollar_figure dollar_figure and dollar_figure respectively on petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - after concessions ’ the issues for decision are how much of an alimony deduction petitioner is entitled to for whether petitioner is entitled to claim dependency_exemptions for his children for whether petitioner is entitled to claim head_of_household filing_status for whether petitioner is entitled to deduct any amount for unreimbursed employee business_expenses for and whether petitioner is liable for the addition_to_tax pursuant to sec_6651 a for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are mr maher stipulated that he received income in excess of the amount determined by respondent respondent stipulated that mr maher had total prepaid federal_income_tax credits of dollar_figure paid dollar_figure in state_and_local_income_taxes and made dollar_figure in charitable_contributions for respondent conceded that mr maher is entitled to an alimony deduction consisting of one-half of the mortgage payments principal and interest he paid one-half of the real_estate_taxes he paid one-half of the homeowners insurance he can prove he paid and the health and automobile insurance he can prove he paid on behalf of his wife respondent conceded that mr maher is entitled to deduct as an itemized_deduction the other half of the mortgage interest and real_estate_taxes paid at trial and on brief mr maher did not address the additions to tax pursuant to sec_6651 and a therefore we find that mr maher abandoned these issues see 92_tc_661 89_tc_46 incorporated herein by this reference at the time he filed his petition william maher mr maher resided in staten island new york mr maher’s separation from his wife in date mr maher and donna maher mrs maher purchased a home located pincite livermore avenue staten island new york livermore mr maher and mrs maher have two children kristen maher kristen born date and william maher jr billy born date in date mr maher moved out of livermore during he lived pincite clove road staten island new york clove on or about the date he moved out of livermore mr maher filed for divorce from mrs maher as of the time of trial mr maher and mrs maher were separated but not divorced on date the supreme court of the state of new york issued an order pendente lite order requiring mr maher to pay the existing first mortgage real_estate_taxes and homeowner’s insurance on livermore the unreimbursed medical and prescription drug expenses of mrs maher and their two children the automobile insurance on two cars dollar_figure per week of child_support and his children’s school tuition the order gave mrs maher exclusive use and occupancy of livermore q4e- the order gave mr maher and mrs maher joint legal custody of both children and gave mrs maher primary physical custody of both children the order ordered that mr maher was to have physical custody of both children every weekend from friday evening pincite p m through sunday evening pincite p m mrs maher had the right to have both children on the third weekend of each month but she was not reguired to have them on that weekend additionally the order ordered that mr maher was to have physical custody of both children from p m to p m on every wednesday on date the supreme court of the state of new york issued a decision and order in response to a motion for change in custody of both children order the court stated that clearly the joint custody arrangement has failed the court painted an extremely unflattering portrait of mrs maher and noted that the court-appointed expert recommended that mr maher have sole custody of both children the court however decided that mr maher should have sole physical custody of kristen only the court granted sole physical custody of kristen to mr maher effective date neither the order nor the order states who is entitled to claim the dependency_exemptions for kristen or billy mrs maher did not sign a release of dependency_exemption for kristen or billy for - during kristen lived with mr maher pincite clove virtually the whole year during billy lived with mr maher pincite clove for most of the year payments made by mr maher in mr maher paid the following amounts mortgage payments on livermore totaling dollar_figure in principal dollar_figure in interest and dollar_figure in real_estate_taxes dollar_figure in homeowners insurance on livermore dollar_figure in health insurance premiums and dollar_figure in automobile insurance thirty percent of mr maher’s health insurance premiums were for the benefit of mrs maher during mr maher owned a model_year car and mrs maher owned a model_year car mr maher paid for collision coverage on mrs maher’s car but not on his car mr maher’s professional background mr maher has been a certified_public_accountant for approximately years in he received a b a in accounting from new york university in he received an m s in tax from long island university from through mr maher worked as a financial consultant for at t during he performed tax work for the city of new york during he worked for the internal_revenue_service as a revenue_agent from through he was an auditor at deloitte haskins sells from through mr maher worked in the tax department of the new york times when he left the new york times in mr maher was its tax director from through date mr maher performed financial consulting and tax work for coopers lybrand and its successor coopers in he was a manager at coopers and worked in the stamford connecticut office since date mr maher has been a financial consultant and tax_return_preparer for individuals mr maher’s tax_return mr maher received a form_w-2 wage and tax statement from coopers for reporting dollar_figure in wages he also received forms 1099-div and 1099-int for reporting dividends and interest before mr maher filed all of his required tax returns he did not file a federal individual_income_tax_return for mr maher knew that he was required to file a tax_return for by date in he provided a copy of an unfiled return for to respondent opinion deductions are a matter of legislative grace and the taxpayer has the burden of showing that he is entitled to any deduction claimed rule a new colonial ice co v mr maher does not contend that sec_7491 is applicable to this case - helvering 292_us_435 mr maher’s testimony was credible and the testimony of other witnesses and documentary_evidence corroborated his testimony under the circumstances presented here we will rely on mr maher’s testimony to sustain his burden of establishing error in respondent’s determinations alimony sec_215 permits a deduction for the payment of alimony which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony or separate_maintenance as any cash payment meeting the four criteria provided in subparagraphs a through d of that section respondent concedes that mr maher is entitled to an alimony deduction consisting of one-half of the mortgage payments principal and interest he paid one-half of the real_estate_taxes he paid one-half of the homeowners insurance he paid and the health and automobile insurance he paid on behalf of mrs maher mr maher does not argue that he is entitled to an amount greater than that conceded by respondent the parties simply dispute the total amount we found that mr maher paid principal and interest for the mortgage and real_estate_taxes on livermore totaling dollar_figure dollar_figure and dollar_figure respectively accordingly one-half of the principal interest and real_estate_taxes equals - dollar_figure dollar_figure and dollar_figure respectively we conclude that mr maher is entitled to deduct these amounts as alimony we found that mr maher paid homeowners insurance on livermore totaling dollar_figure accordingly one-half of the homeowners insurance equals dollar_figure we conclude that mr maher is entitled to deduct this amount as alimony we found that mr maher paid dollar_figure in health insurance premiums in and that percent of mr maher’s health care premiums were for the benefit of mrs maher accordingly we conclude that mr maher is entitled to deduct dollar_figure of the health care premiums as alimony the evidence establishes that mr maher paid dollar_figure in automobile insurance in when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 on the basis of the record presented we estimate that one-half of the automobile insurance was attributable to mrs maher accordingly we conclude that mr maher is entitled to deduct dollar_figure of the automobile insurance as alimony --- - accordingly mr maher is entitled to an alimony deduction of dollar_figure in dependency_exemptions sec_151 allows taxpayers an annual exemption for each dependent as defined in sec_152 sec_152 defines dependents as certain individuals including sons and daughters over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer the support_test in sec_152 applies if a child received over of half his support during the calendar_year from his parents the parents are a divorced or legally_separated under a decree of divorce or separate_maintenance b separated under a written_separation_agreement or c living apart at all times during the last months of the calendar_year and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied as is the case herein the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for the greater portion of the calendar_year id this parent is referred to as the custodial_parent id to decide who has custody sec_1_152-4 income_tax -- - regs provides that custody is determined by the terms of the most recent decree of divorce or separate_maintenance or subsegquent custody decree or if none a written_separation_agreement in the event of so-called split custody as is the case herein custody is deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year id we have repeatedly held that we look to where the child resided to determine which parent had physical custody for purposes of sec_152 neal v commissioner tcmemo_1999_97 otmishi v commissioner tcmemo_1980_472 dumke v commissioner tcmemo_1975_91 affd without published opinion 524_f2d_1230 5th cir see also meyer v commissioner tcmemo_2003_12 horn v commissioner tcmemo_2002_290 nieto v commissioner tcmemo_1992_296 even if the custody decree grants physical custody to one parent we have held that this parent is not entitled to a dependency_exemption when the children did not live with this parent for most of the year otmishi v commissioner supra dumke v commissioner supra we found as a fact that kristen and billy resided with mr maher for most of therefore for purposes of sec_152 mr maher is the custodial_parent accordingly mr maher is entitled to claim exemptions for both kristen and billy for head_of_household an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualifies as the taxpayer’s dependent within the meaning of sec_151 sec_2 a an individual who is legally_separated from his spouse under a decree of divorce or separate_maintenance shall not be considered married sec_2 b respondent concedes that if mr maher is entitled to one exemption he is entitled to claim head_of_household status we concluded that mr maher is entitled to claim dependency_exemptions for kristen and billy accordingly mr maher is entitled to claim head_of_household status unreimbursed employee_expenses mr maher claims he is entitled to deduct dollar_figure in unreimbursed employee business_expenses this amount comprises dollar_figure of vehicle expenses and dollar_figure of business_expenses that do not include meals entertainment and travel_expenses mr maher testified that in he drove maybe thousand miles on my car for work mr maher however submitted no documentation or receipts to substantiate any of the employee business_expenses he claims he incurred or paid in -- he also testified that his employer has a reimbursement policy for employee business_expenses mr maher however did not submit any evidence that his employer did not reimburse him for his alleged business_expenses pursuant to sec_162 a taxpayer may deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including a trade_or_business as an employee 79_tc_1 an employee cannot deduct trade_or_business_expenses to the extent that the employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee id pincite 56_tc_936 affd without published opinion 456_f2d_1335 2d cir 40_tc_345 affd 326_f2d_760 2d cir mr maher was entitled to reimbursement for his claimed unreimbursed employee_expenses accordingly mr maher is not entitled to deduct any of these expenses mr maher is not entitled to deduct his unreimbursed automobile expenses for an additional reason certain categories of expenses must satisfy the strict substantiation reguirements of sec_274 in order for a deduction to be allowed the expenses to which sec_274 applies include automobile expenses sec_274 280f d a and we may not use the cohan doctrine to estimate expenses covered by sec z274 d 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date continued failure to timely file sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect sec_7491 c provides that the commissioner shall bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty 118_tc_358 see also higbee v commissioner 1t c if a taxpayer files a petition alleging some error in the determination of the penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite mr maher stipulated that he did not file his return for continued to substantiate a deduction attributable to automobile expenses a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1 5t b temporary income_tax regs fed reg date mr maher did not maintain adequate_records or present corroborative evidence regarding his automobile expenses -- mr maher testified that he knew that he was required to file a tax_return for by date we conclude that respondent satisfied his burden of production regarding this issue mr maher claims he had reasonable_cause for not filing because he was overwhelmed by his job the custody battle for his children and his divorce mr maher is an experienced tax professional he knew of his obligation to file and he simply chose to make other matters a priority over filing his return for he has to live with the consequences of his decision accordingly we hold that mr maher is liable for the addition_to_tax pursuant to sec_6651 for to reflect the foregoing decision will be entered under rule
